 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDto engage in other concerted activities for the purpose of collective bargainingor other mutual air or protection, or to refrain from any such activities.PACKERS HIDE ASSOCIATION, INC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City 6, Missouri, Telephone No. Balti-more 1-7000, Extension 2732, if they have any question concerning this notice orcompliance with its provisions.SouthernMaterials Company, Incorporated, of NorfolkandUnitedIndustrialWorkers of North America of the SeafarersInternational Union of North America, Atlantic, Gulf, Lakes,and Inland Waters District, AFL-CIOandInland Boatmen'sUnion of the Seafarers International Union of North America,Atlantic, Gulf, Lakes, and Inland Waters District, AFL-CIOandTeamsters Local 822, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America.Cases Nos. 5-CA-2196 and 5-RC-3852.NovemberI8, 1963DECISION AND ORDEROn June 10, 1963, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.He also found 'that the Respondent had not engaged in other unfairlabor practices and recommended that the complaint be dismissed asto them.Thereafter, the General Counsel, the Charging Party, andthe Respondent filed exceptions to the Intermediate Report and sup-porting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Leedom, Farming, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner except as modified below?1 In the absence of exceptions thereto, the Board adoptspro formathe Trial Examiner'sfindings in which he dismissed certain alleged violations of Section 8(a) (1) of the Act.2 The Trial Examiner declined to recommend the reinstatement of employee Jack B.Harris, and limited the award of backpay to 'him for the period from June 9, 1962, the145 NLRB No. 2. SOUTHERN MATERIALS COMPANY, INC., OF NORFOLKORDER29The Board hereby adopts as its Order the Recommended Order ofthe Trial Examiner I with the following modifications :Paragraph 1(c) of the Trial Examiner's Recommended Order ishereby deleted and the following substituted therefor :In any other manner interfering with, restraining, or coercingits employees in the exercise of any of the rights guaranteed tothem by Section 7 of the Act.Paragraph 2(a) is hereby deleted and the following substitutedtherefor:Offer William H. Sawyer and Jack B. Harris immediate andfull reinstatement to their former or substantially equivalent po-sitions at Richmond and at the Campostella plant at Norfolk,Virginia, respectively, without prejudice to their seniority andother rights and privileges previously enjoyed, and make themwhole for any loss of pay they may have suffered by reason of thediscrimination against them, from the date of the discriminationto the date of a proper offer of reinstatement, the backpay andinterest to be computed in the manner set forth in the section of theIntermediate Report entitled "The Remedy."The notice is hereby modified by deleting the third indented para-graph and substituting the following therefor :date of his discharge,to June 24,1962,the date on which Harris entered Respondent'struck shop to photograph certain material on the bulletin board. In doing so, the TrialExaminer concluded that it would be against"public policy"to reinstate Harris becausethe evidence indicated the "probability"that Harris had entered the shop after he hadbeen discharged to manufacture evidence that Respondent had covered a Board electionnotice with company propaganda leaflets, in order to use this evidence as a basis forsetting the election aside in the event the Union lost.We do not believe that mere"probability"that Harris entered the shop for this purpose is a sufficient basis for deny-ing reinstatement to him. Indeed,we are no more justified in visiting such disability onHarris than we would be in finding the Respondent,notwithstanding its strong and openantiunion sentiments,violated Section 8(a) (1), merely because there exists,as the TrialExaminer found, a "strong suspicion"that someone in management may have covered theofficial notice.The fact remains that, with respect to this incident,the evidence in therecord does not point conclusively one way or the other.Members Fanning and Brownshall therefore modify the Trial Examiner'sRecommended Order accordingly,and shallorder Harris'reinstatement with backpay to the date of his reinstatement.While other-wise in agreement with his colleagues,Member Leedom would adopt the Trial Examiner'srecommended remedy as to Harris.However, unlike the Trial Examiner,he would do sobecause Harris secretly entered the Respondent's plant during the night to obtain evidenceagainst Respondent.This misconduct by Harris,after his discharge,demonstrated thathe was not trustworthy and reflected on his desirability as an employee.Member Leedomtherefore finds that it would not effectuate the policies of the Act to reinstate Harris orto award him backpay for any period beyond the date of his misconduct.3The first paragraph of the Trial Examiner'sRecommended Order is hereby amendedby substituting the following paragraph:Upon the entire record in these cases,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,Southern Materials Company, Incorporated, of Norfolk,its officers,agents, successors,and assigns,shall: 30DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of any of the rights guaran-teed to them by Section 7 of the Act.The notice is further modified by deleting the paragraph whichbegins, "WE WILL offer William H. Sawyer .. " and substitutingtherefor the following :WE WILL offer William H. Sawyer and Jack B. Harris im-mediate and full reinstatement to their former or substantiallyequivalent positions at Richmond and at the Campostella plant atNorfolk, Virginia, respectively, without prejudice to their senior-ity or other rights and privileges enjoyed, and we will make wholeWilliam H. Sawyer and Jack B. Harris for any loss of pay suf-fered as a result of our discrimination against them.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this case are whether Respondent,SouthernMaterialsCompany,Incorporated,of Norfolk,' (1) by variousinterrogationsof and otherremarks toemployees,interferedwith,restrained,and coerced them in violation of Section8(a)(1) of the National Labor Relations Act, as amended,29 U.S.C. Sec. 151,et seq.(herein called the Act), discharged one employee,and transferredand thenconstructivelydischargedanother, because said employees had affiliatedwith UnitedIndustrialWorkers of North Americaand/or Inland Boatmen'sUnion, bothaffiliatedwithSeafarers InternationalUnion of North America, Atlantic, Gulf, Lakes, andInlandWatersDistrict,AFL-CIO (herein calledthe SIU),in violationof Section8(a)(3) ofthe Act, and (2) by the aboveand otherconduct has materially affectedthe results of an electionheld June 28, 1962, in Case No. 5-RC-3852, to the extentthat suchelection should be set aside.These issues arise ona complaint issuedDecember6, 1962, bythe Regional Directorof the Board for the FifthRegion,2 asamended at the hearing, an order of the BoarddatedJanuary11, 1963, in Case No.5-RC-3852,directing a hearing on certain objections of theSIU toconduct affectingthe resultof said election,an order of saidActingRegional Director datedJanuary 15,1963, consolidating the issues raised by said objections to electionwith the issuesraised bythe complaint in CaseNo. 5-CA-2196,and the answer of Respondentdenying the commissionof anyunfair labor practices as alleged in said complaint.Pursuant to notice,a hearing was held beforeTrial Examiner Eugene F. Frey atNorfolk, Virginia,on various dates betweenMarch 12 and April 17, 1962.Allparties were present and representedby counsel,except TeamstersLocal 822, andwere afforded full opportunityto beheard,to introduce relevant evidence,to presentoral argument,and to file briefs.All parties present waived oral argument,but havefiledwritten briefs with me.Upon a consideration of the entire record herein, and from my observation ofthe witnesses on the stand, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engaged in the business of producing,selling,and distributing sand,gravel,stone, and ready-mix concrete,which business itconducts at various locations within the Commonwealth of Virginia.In a repre-sentative 12-month period Respondent has a direct inflow of materials valued inexcess of$50,000 which it buys outside Virginia and has shipped directly to itsvarious places of business within the State from points outside. I find on these facts1The name of Respondent appears as amended at the hearing.2The complaint was issued after Board investigation of original and amended chargesfiled by SIUon June 21,August 10,and December 5, 1962, respectively. SOUTHERN MATERIALS COMPANY, INC., OF NORFOLK31that Respondent is, and at all material times herein has been, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONSThe Union named in thecaption is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The union campaign, and representation caseThe Union began an organization campaign about February or early March 1962among Respondent's employees at its Virginia plants, in the course of which it mailedand distributed campaign literature to employees frequently.Respondent put on acountercampaign almost from the outset which included distribution of antiunionpropaganda to employees, and antiunion statements and arguments by companyofficials and supervisors to them personally, which are discussed more fully below.On June 4, 1962, the Union filed a petition with the Board in Case No. 5-RC-3852seeking certification as statutory bargaining representative of the employees.Pur-suant to a stipulation for certification upon a consent election executed by Respond-ent and the Union on June 8, 1962, the Board conducted an election on June 28,1962, which the Union lost.On July 6, 1962, the Union filed timely objections toconduct affecting the results of the election, which the Regional Director investigated.His report of December 14, 1962, found disputed questions of fact relating toalleged coercive promises of benefit, threats of reprisal, and other improper state-ments by Respondent's agents to various employees, alleged improper covering ofa sample ballot displayed in a plant of Respondent before the election, and thealleged discriminatory discharge of Jack B. Harris and transfer of William H. Sawyer.On that report the Board issued its order aforesaid directing a hearing on those issues,which are now before me in both the representation and complaint cases.1.Respondent's antiunion campaignThe election was held at 24 plants or facilities of Respondent in Virginia, of whichthe following were the scenes of events involved in this case: Richmond Dock Streetplant,Kingsland Reach plant, Dutch Gap plant, Campostella plant at Norfolk, Can-fieldFarm plant, Varina Farm, and the Lynchburg plant.During the preelectioncampaign Respondent issued periodic letters to employees containing legitimate anti-union arguments, in answer to numerous campaign leaflets and letters issued by theUnion, and many of its officials and supervisors made such arguments to employeesboth in group talks and individual conversations at the above plants.Officials whoengaged in such discussions included Henry C. Hofheimer, president and chairmanof the board of Respondent; Vice Presidents Raymond F. Wingo, Jr., Allen R. Potts,and Edwin M. Gourley; Secretary Wesley Wright, Jr., and Supervisors Lester C.Emerson, Henry Holden, LeRoy Havice, and Walter F. Bailey.The record shows that early in March 1962, Vice President Potts addressed about40 to 50 employees at Kingsland Reach, who were assembled by Supervisor LesterC. Emerson. Potts gave the men various legitimate arguments why they did not needa union.Driver Elbert H. Bennett testified that Potts also said that "there positivelywas not going to be any union no matter what happened" and that "anybody thatwould go with the Union or he thought was messing with the Union would be dis-charged."On cross-examination he varied these remarks somewhat, indicating thathe was not sure of the words used but was giving only his impression of what wassaid after the lapse of a year.He was vague about the date of the speech andother details of the event.His credibility is affected also by the fact that he was dis-charged for cause about April 10, 1962.No other employees at the meetingtestified in support of Bennett's story.Potts and Wright, who were present at themeeting, categorically denied that Potts made the quoted remarks, as did employeeConiston Lee Harmon who testified that he heard all speeches Potts made at thatplant.Considering all the circumstances, I conclude that General Counsel has notsustained the requisite burden of proving that Potts made the quoted remarks, orthat Respondent engaged in any coercive conduct through Potts on this occasionviolating the Act.I shall recommend that the allegations of paragraph 6 of thecomplaint be dismissed in this respect.On or about March 25, 1962, while Bennett was unloading his truck at Campostella,Emerson approached him and asked what he thought about the Union. Bennettreplied that he thought it would be good for the employees.Emerson then said that"you should not feel that way about it, because we are good to you.You are doing 32DECISIONS OF NATIONALLABOR RELATIONS BOARDall right as you are.We do not want a union in here, and we are not going to have it"and that Bennett should "get that in your head, and just forget it." 3 I find Emerson'sinterrogation about Bennett's union sentiments coercive and in violation of Section8(a) (1) of the Act; his other remarks are merely rather blunt but legitimate expres-sions of antiunion views and preferences.On or about April 1, 1962, Henry Holden, shop foreman at Campostella, askeddriver Carl L. Everett, Jr., in the machine shop if he got his "union mail."Everettsaid he had.Holden then asked, "Did you get your union card, the small card theysent out, and did you sign it?"Everett said he signed it.On or about April 21,Holden asked Everett in the shop, in the presence of other employees, if Everettwas having "anything to do with the Union." Everett asked what he meant, andHolden asked if he signed a card. Everett said he had.Holden then commentedthat "the Union is no good for you," and gave reasons for that view.He also askedEverett if he had attended union meetings.Everett said he had.4 I find that Holden'sinterrogation about signing a union card and attending union meetings violated Sec-tion 8(a) (1) of the Act.On or about May 21, while working with Wilson D. Sawyer,mechanic at Campostella, Holden asked him if he went to a union meeting a dayor so before. Sawyer denied he had.Holden said that if he had anything to dowith it, he had "better leave it alone."He also asked, "How does Ed Byron know somuch?" and Sawyer said he did not know. The day before, Sawyer had actuallyattended a union meeting. In the latter part of May, Holden had a talk with driverArland J. Moore at Campostella, in which he asked him if he ever signed a unionpledge card.Moore said he did not.Holden said that if the Union came into theplant, and Moore was making $2.40 an hour, the hours would be cut and they wouldlose about $100 (a week) even if the Union got them $2.50 an hour. Holden alsosaid the Christmas bonuses and vacations the men received would be cut out, alsopossibly the work drivers got in wintertime when not hauling concrete, and theirtake-home pay would be lower.5 I find that Holden's interrogation of Sawyer aboutattendance at a union meeting, his query of Moore about signing a union card,and his clear threats to Moore of reduced workhours and loss of various benefits ifthe Union came into the plant, were coercive remarks violating the Act.On a Sunday in the early part of June, crane operator J. C. Bugg visited theVarina Farm's sandpit near the Kingsland Reach plant while off duty, to give em-ployeeWillie L.West advice on the operation of Bugg's crane, which West wasrunning that Sunday.The two talked about the operation and also about a huntingdog, within sight of a foreman.On Monday, Emerson approached West and askedifBugg had been encouraging West to sign a card.West replied that if Emersonwas speaking of the Union, Bugg never mentioned it. In this same period, VicePresident Potts and Secretary Wright approached Bugg at his machine one eveningand asked him how he felt about the Union.He replied that he was neutralsI find that Emerson's interrogation of West and Potts' interrogation of Bugg violatedthe Act.On Thursday following Emerson's interrogation of West, Potts visited Bugg whilehe worked on his crane, and said, "What I hear about you is not good." Buggreplied that he did not know what Potts had heard, but there was much talk aboutthe Union, and he was still neutral.Potts then said an employee at Norfolk hadbeen discharged for getting seven pledge cards signed, and had pleaded to get hisjob back.He also commented that Bugg would have to get $3.75 an hour in orderto take home as much pay as he was then getting. Bugg agreed, and said he wasnot asking for more money, he was satisfied with his job.He also said that hehad given Respondent the best part of his life,7 and "if a person won't fight forhis rights, there is something wrong."He added that he was still neutral, and8 These factsare basedon credited testimony of Bennett, as corroborated in large partby that of EmersonTestimony of either at variance with the findings is not credited11 findthese facts on credited testimony of Everett, which is corroborated in part byadmissions of Holden that he talked to various employees, giving his own and theCompany's antiunion views, that lie did this at the direction of Respondent, and that theonly admonition he received was that he should notmake promisesor threats.For thesereasons, and since Everett's versions include legitimate antiunion remarks by Holden,consistent with his admitted orders, I do not credit Holden's categorical denial of the talks.6I findthese facts on credited testimony of Sawyer and Moore, which is corroborated inpart by admissions of Holden, who recalled having talks with both men, but deniescategorically any interrogation of either.For reasons given above, I do not credit hisdenials.01 find these facts on credited testimony of Bugg and West which is not directly con-tradicted by Emerson or Potts I do not credit Wright's denial of the second incident.7 Bugg had been withRespondent over 19 years. SOUTHERN MATERIALS COMPANY, INC., OF NORFOLK33Potts replied, "John, let's keep it that way." 8 I find that Potts' mention of dis-charge of another employee for procuring members for the Union, in the light ofhis comment that the rumors about Bugg were not good, which caused Bugg toprotest that he was still neutral in the campaign, and Potts' suggestion that they"keep it that way," was a thinly veiled threat that he might be discharged if he en-gaged in proumon activity, and thus was a violation of Section 8(a) (1) of the Act.On June 18, 1962, Truck Supervisor LeRoy Havice asked driver Ralph Nichols atan asphalt plant near Campostella, in the presence of another driver, how Nicholsfelt about the Union coming into the plant.Nichols replied that he felt like mostof the other employees, that a union would be a good thing for the workers.Havice said he did not see where the Union had anything to offer the men.9 I findthat Havice's inquiry as to Nichols' union sentiments was a violation of the Act.About noon on June 11, 1962, driver Carlton T. Freeman persuaded another em-ployee on company time to sign a union card at Campostella.About 4 p.m. thatday, Freeman was called into the office of Havice, where Havice asked him, inthe presence of General Truck Superintendent Walter F. Bailey, it he had anypledge cards in his pocket, that he had learned by telephone from two persons thatFreeman had a pocketful of cards and was getting men signed up for the Union.Freeman did not deny that he solicited employees, but protested that he had nocards, and said the supervisors could search him.Bailey then told Freeman thatif he signed anyone else for the Union, or had anything to do with the Union, oncompany time, they would discharge him.10 I find that Havice's inquiry as to pos-session of union cards and mention of the report that he was soliciting for theUnion, the latter remark being designed to draw some response from Freeman onthat subject, were coercive inquiries about his union activities which violated theAct.However, Bailey's threat of discharge for union solicitation on company timedoes not appear to violate the Act, for it amounted to a promulgation and on-the-spot enforcement of a no-solicitation rule prohibiting use of company time forother than normal production purposes.The Board has held that such a rule ispresumptively valid in its promulgation and enforcement, which presumption canbe overcome only by clear proof that the rule was unfairly applied by Respondentso as unreasonably to impede the Union's organizational efforts.iiNeither GeneralCounsel nor the Union point to any such proof. I therefore recommend dismissalof the complaint insofar as it alleges that Bailey and Havice illegally threatened anemployee on June 11, 1962.On or about June 25, 3 or 4 days before election, while crane oiler Richard L.Shoeber was working on a floating crane at Dutch Gap Island, Superintendent Emer-son came up to him and asked him if anybody had "converted" him yet. Shoebersaid no.On the day before the election, Emerson called Shoeber at his home andasked if he knew which way to vote. Shoeber said he didEmerson also asked"something about your brother-in-law, Harvey Snyder." Shoeber said, "I guesshe is going that way, too."Emerson then gave Shoeber orders about where toreport for work the next morning.Emerson told him the main thing he calledabout was to give him orders about reporting.On February 22, 1963, Shoeber hadbeen scheduled to meet an NLRB attorney at William Sawyer's home to preparefor trial of this case.On or about February 23, 1963, Emerson asked Shoeberat the Kingsland Reach location if he had received a telephone call the previousevening.Shoeber said he did.He then asked if Shoeber had attended the meet-ing.Shoeber said no, he had to keep an appointment with his doctor.On Satur-day,March 9, 1963, when Shoeber arrived at Kingsland Reach to work, he told8These facts are based on credited testimony of Bugg, as corroborated in large part bytestimony of Potts, who recalled a specific talk on an unidentified date with Bugg inwhich they discussed at length the benefits Respondent had given its employees over theyears without a union.As Potts recalled that Bugg made some remarks about his longservice similarto those cited above, but was vague about the rest of the talk, I believeboth men were referring to the same talk. I do not credit Potts' denial of the remarkabout the discharge of another employee.9 The conversation is founded on credited testimony of Nichols.While it is directlycontroverted by Havice, also by his broad assertion that he never spoke to any employeesabout the Union, I do not credit Havice in light of the admitted activities of other super-visors and Respondent's deliberate antiunion campaign among the employees10 These facts are based on credited testimony of Freeman, as corroboiated in part byadmissions of Bailey.Havice did not testify on this.11Walton Manufacturing Company,126 NLRB 697,698;Star-Brite Industries,Inc,127NLRB 1008, 1010, 1011 ;James Hotel Company, a corporation d/b/a Skirvin Hotel andSkirvin Tower,142 NLRB 761.734-070-64-vol. 145-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmerson he would have to be absent the next Tuesday, March 12 (the day thishearing started).Emerson asked if he "got one of them things, too," and Shoebersaid yes.Shoeber testified herein under subpena of General Counsel.12 I find thatEmerson's interrogation of Shoeber on the first two occasions were violations ofSection8 (a) (1) of the Act.On or about July 2, 1962, Vice President Potts and President Henry C. Hofheimeraddressed a group of 70 to 75 employees in the machine shop at Kingsland Reach.The meeting was called to permit Hofheimer to tell the employees about a pendingmerger of Respondent with Lone Star Cement Company and the problem of ex-change of Respondent's stock held by many of the employees.At the outset, Pottsreferred to and held up a leaflet distributed by the Union the night before which,among other statements, in effect accused Supervisor Emerson of having forced anelderly employee to work at a new job under such conditions that he dropped deadshortly after starting it.Potts said that "anyone who would associate with peoplewho put out trash like this, I do not want to have anything to do with them, theycan take their lunch boxes and go up the road."Hofheimer then told the men hesupported Potts "100%" in what he had said, and thanked the employees for sup-porting Respondent by their votes in the election.He then went on to explainthemerger and the stock exchange involved.13 I find that Respondent violatedSection 8 (a)( I) of the Act by Potts' suggestion that employees sympathetic to theUnion should leave Respondent's employ, as he did not want to associate withsuch people, because these remarks were a clear coercive invitation to prounionworkers to quit, with the implied threat that they might be discharged if they did not.I find no violations of the Act in the following incidents for the reasons givenin each:1.Havice's inquiry of driver James D. Pardon about April 1 at Campostella,whether he had received any union literature.Nothing else was said by either man.Since the record shows that employees were constantly receiving literature from bothCompany and Union during the campaign, this single, casual question, which did notrelate to Pardon's own actions or sentiments, without more does not appear to becoercive interrogation.2.A discussion on May 23 between driver Arland J. Moore and mechanic ThomasRaiford in the Campostella shop, in which Raiford commented that "I see you arelearning some sense," explaining that Moore had not been attending union meetingsof late, and when Moore asked how he knew this, Raiford's reply that he knew"just about everybody who attends union meetings."Previously,Moore had triedin vain to persuade Raiford to join the Union and attend union meetings.AlthoughMoore said Raiford was a shop foreman at the time, the record shows that on thatdate Raiford was still a mechanic working under Shop Foreman Henry Holden andthat, although he had been advised by management on May 15 that he would becometruck supervisor at the Portsmouth, Virginia, facility, he did not start that job untilMay 25, 1962.There is no proof that Moore knew of this new appointment, orthat he or other employees had substantial reason to believe Raiford was thenspeaking for management.Hence, even if Raiford's remarks be considered a formof interrogation, they were not binding on Respondent.3.A speech of Plant Manager Wayne Utley to employees assembled at Lynchburgthe day after the election, in which he stated the Company won, the Union had lost,and he "would rather that all men who voted for the Union get off the premises,just get down the road." This comes from testimony of William H. Sawyer, and iscategorically denied by Utley, who testified he was not at work at all that day, ashe was recuperating from a victory party attended by company officials the nightbefore.Sawyer was vague about the whole talk by Utley, could not rememberwhat else besides the quoted words was said, except that "nobody in the Unionsaid a word."No union adherent at that meeting testified to support Sawyer.Although I have found that other company officials made similar coercive remarkson July 2 at another plant, these were made under different circumstances reason-ably indicating the credibility of Board witnesses who testified about them, andwith some corroboration from management.Here, however, since the Companyhad just achieved its antiunion purpose after a long, hard-fought campaign, I con-sider it more likely than not that the victory celebration cited by Utley was actually12These findings are made on credited testimony of Shoeber and admissions of Emerson.Denials and other testimony of Emerson in conflict therewith are not credited in view ofhis admissions and other active participation in Respondent's antiunion campaign asfound above.131 find these facts on credited testimony of Berry, as corroborated in part by admissionsof Potts, Hofheimer, and Coniston L. Harmon. Testimony of the latter three in conflicttherewithis not credited. SOUTHERN MATERIALS COMPANY, INC., OF NORFOLK35staged,and that he attended and had to recuperate at home the next day.I there-fore credit his story and discredit Sawyer on this point.4.Supervisor Emerson's query of crane operator Ray M. Berry at KingslandReach on June 1 as to whereBugg,the regular operator,was.Berry told himthat Bugg was absent to get medical treatment for an eye injury he had receivedthe day before.Emerson then commented,"He is campaigning for the Union,"towhich Berry answered he knew nothing about that.The inquiry as to Bugg'swhereabouts was a natural and legitimate one for the supervisor when he saw asubstitute running the crane;and his comment about Bugg's union activity does notmake the inquiry clearly illegal,nor reasonably support an inference that the initialinquiry was really to learn about Bugg's union activities.5.Emerson'sdiscussionwith Bugg at Kingsland Reach sometime in June, inwhich he remarked that"you know this union mess is coming up, we do not wantany part of it,"commented that Bugg and other workers were getting good pay, thatBugghad long service and was making a good living, and then stating that Buggwas one of the oldest men in company service and could have a lot of influencewith the employees if he talked to them, to which Bugg replied that he was neutral.Viewed as a whole, I do not consider that Emerson's remarks were reasonably cal-culated to advise Bugg that he would continue to work for Respondent and make agood living there, only if he made antiunion arguments to the men for the benefit ofthe Company, or that he might lose his good job if he did not.At most, the remarksindicate that Emerson was trying to persuade Bugg, as a veteran employee, to usehis influence arising from that seniority with the men in support of Respondent.I find no direct or implied promise of benefit or threat of reprisal in this.2.Conduct affecting the results of the electiona.General coercive conductThe continuous and coercive interrogation of employees, and threats to them ofdischarge and other reprisal, voiced by top management officials from the presidenton down throughout the whole campaign almost to the date of the election, to theextent found above, was conduct which clearly tended improperly to coerce em-ployees in the free exercise of their voting rights, and thus interfered with the conductof the election to an extent which requires that it be set aside.14b.The covering of the sample ballotIn the week before the election Respondent, at the instruction of Board agents,posted official notices containing sample ballots, usual election rules and instructionsto employees about voting and marking ballots, and a list of the voting places at itsvarious facilities.One notice was posted prominently in a glass-covered bulletinboard in the truck shop at Campostella adjacent to the supervisors' office.Thatboard was unlocked and used constantly by management for posting all sorts ofnotices, including work orders to drivers (known as "early calls") which theyexamined at least once a day to get their work assignments.The official notice wasposted on that board on Saturday, June 23, 1962, by Arthur Rapp, parts manager ofthe stockroom in the truck shop, and remained there until after the election.Thesample ballot was printed on the center panel of the notice. Below that panel andthe left panel containing the standard rules governing elections appeared the notation"This is the only official notice of this election and must not be defaced by anyone."On the same day that the Board notice was posted, but shortly after, Rapp posteda company propaganda leaflet on the same bulletin board below and to the right ofthe Board notice.This paper was addressed "To Southern Material Employees" andstated in large red block type underneath "VOTE NO UNION." Then followedfour reasons for voting "no union," beneath which was a succession of red arrowsdirecting one's attention to the center block of three red blocks denoting votingspaces, the center block being headed "Neither" and marked with a large red "x."About 1 p.m. on June 23, Walter W. Blackburn, a supervisor at Campostella, postedon the board the early call for drivers for Monday, June 25.At that time, and alsowhen he left work that afternoon, he saw that the Board notice was not coveredby anything, and the "Vote No Union" poster was still below the Board notice.is"The general principles on this point were recently restated by the Board inOakManufacturing Company,141 NLRB 1323, and see cases cited therein"These facts are based on credited testimony of Blackburn, Edwin M. Gourley, andArthur Rapp, as corroborated in part by testimony of Jack B. Harris, and documentaryevidence. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo one worked in the truck shop or adjacent supervisors' office on Sunday,June 24, and the doors to the shop were closed and locked as usual.About 11:30p.m. that night, Jack B. Harris, an active union adherent and former employee ofRespondent who had been discharged on June 9 under circumstances discussed here-after, entered the truck shop by opening the garage doors, and took two flashlightphotos of the bulletin board with a Polaroid Land camera.The first photo didnot turn out well because he had to take the picture from an angle due to a truckparked close to the bulletin board in the area between the board and the doorto the supervisors' office; he took the second photo from a position in the cab of thetruck.isThe second photo shows the center panel of the official notice covered by the"Vote No Union" poster so that all the ballot is hidden except the three largeblocks at the bottom, two of which name the two unions involved in the election,with smaller blank squares below each for marking voting choices, and the thirdcenter block marked "Neither Union" with similar voting square below.17There is a sharp conflict of testimony as to the length of time the Board notice wascovered by the company poster, as shown in the photograph.Harris testified thathe first learned of the coverage from driver Clarence E. Everson when Everson toldemployees about it at a union meeting the night of Friday, June 22.Everson testi-fied that he first saw the condition shown by the picture on that Friday, told em-ployees about it that night, and saw it continued every working day after thatthrough Wednesday, June 27, a period of 5 working days.As against this testimony,Vice President Gourley testified for Respondent that: He noticed the coverage ofthe Board notice about 5:30 a m. on June 25 when he came to work and immedi-ately had the company leaflet removed from the official notice by a clerk.Duringthat day President Hofheimer advised him that Respondent's attorney had beennotified of the coverage by the Board's Regional Office, and had advised Respondentthat the official notice be uncovered at once.Gourley replied that he had alreadydone so.He checked the board again that day to see that the notice was stilluncovered, and every day thereafter through the election for the same purpose.His testimony is corroborated by mechanic Richard A. Jenkins who testified that hechecked the board for notices daily before the election, but never saw the com-pany leaflet covering any part of the official notice. I credit the testimony ofBlackburn, Gourley, and Jenkins for these reasons:1.Everson's testimony that he first saw the coverage on Friday, June 22, andthat he told other employees and Harris about it that night, is flatly contradicted bythe clear testimony of Rapp, a witness for the Union, that he first posted the com-pany leaflet the next day.This not only gives the lie to the testimony of Eversonand Harris on this point, but also throws doubt on Everson's broad testimony thathe saw the coverage every day thereafter through the 27th, a period of 5 workingdays.Vice President Gourley testified credibly, and I find, that when he receivedthe official notices for posting, he distributed them to supervisors for posting, withstrict orders, which he had received from company counsel, to post them at least 3inches away from any copies of the official notice.Although both the official noticeand company "Vote No Union" leaflet were posted at various other places inCampostella, this bulletin board was the only point where they were posted neareach other. In light of these facts, and the credible testimony of Blackburn as tohis prompt correction of the coveiage when he saw it on the 25th, I find it hardto believe that Respondent would deliberately jeopardize the possible effects ofits active antiunion campaign by creating or permitting a flagrant and long-continuedabuse of an official notice posted in the election process. It is also significant thatdrivers Ralph Nichols and Sherwood F. Bernard, who testified for the Union on thissubject, could only recall seeing the coverage on 1 or more of 3 days, June 25through 27: Nichols said he saw it the 25th and 26th, and Bernard the whole 3days; although Bernard worked every day in that period and checked the board forwork orders every day, he was very vague about doing so on Saturday, the 23d,and could not recall seeing the coverage that day; he was also vague about theextent of the coverage on the days he did recall. I am therefore satisfied and findthat Respondent posted the official notice on Saturday, June 23, and the propagandaleaflet near it the same day; the official notice was not covered at the close of workthat day; when Gourley saw it covered early on the 25th, the next workday, he1e At discharge, Harris, who was formerly a mechanic working in that shop, had a keyto the garage door like other mechanics, to enable him to open the garage early in themorning, or return after hours for overtime work.There is no proof that he turned inthe key when discharged."These facts are based on uncontradicted testimony of Harris, as corroborated bytestimony of Blackburn and Richard A. Jenkins,and documentary evidence. SOUTHERN MATERIALS COMPANY,INC., OF NORFOLK37had the coverage removed, and the official notice remained uncovered up to andthrough the election.2. I have found that the bulletin board was not locked but accessible to anyone,and was used continually for posting company notices.Rapp testified crediblythat on Monday or Tuesday,the 25th or 26th, he himself moved the company "VoteNo Union" leaflet from a position below the official notice to another location alittle farther removed.18The record shows that other notices on this board hadbeen moved around in this period and that other copies of the official notice postedelsewhere by Respondent had been defaced by unknown persons, with"X" markedvariously in the three boxes denoting the three choices for voters; when these deface-ments were discovered by management,the notices were removed,clean copiesposted, and efforts made to guard against further markings.It is clear that Re-spondent found it impossible to guard all the official notices against defacement,and it is inferable that many of them were marked up by persons of prounion orantiunion sentiments.There is no direct proof that anyone during working hoursmade any attempt to cover the official notice on the bulletin board as shown on theHarris photograph.Respondent's strong and open antiunion sentiments, and theextent to which its agents overstepped the bounds of free speech and violated theAct in its preelection conduct as found above,raises a strong suspicion that some-one at least sympathetic to management and of antiunion sentiment may have se-,cretly covered the official notice.However,the record shows clearly that the onlyperson who had both access and oppoi tunity to do that without chance of discoverywas Harris himself.Being a discharged and obviously disgruntled employee, headmits that he deliberately entered the shop without permission on a nonworkdayat a time when he knew it was dark and unoccupied,19 and took the picture"becauseIwanted to see the Union get in and help the boys,"that he took it "in case theydidn't get in there."This admission makes it clear that he took the picture as aform of insurance of setting aside the election in the event the Union lostAsI have found that the coverage did not exist the night before and was removed byRespondent as soon as it was discovered the next day,and considering Harris' ad-mitted motive,access, and opportunity,a strong inference arises that Harris furtivelyentered the shop to cover the official notice himself with the company leaflet, andtake the picture of it in that condition,tomanufacture evidence which would beuseful to the Union"in case they did not get in there."This inference,arisingfrom proven facts,isat least as strong as any opposing inference that Respondentcaused,or may have had something to do with,the coverage 20The issue is a close one but, considering all the circumstancesproandcon,Imustconclude that the entire record on this point supports no more than a strong suspicionthat Respondent was responsible for the coverage of the official notice, and that theUnion has not sustained the requisite overall burden of proof to show that Re-spondent caused or permitted the coverage of the official notice to occur or remainat times and under circumstances which would affect the results of the election21toA photo of the board made by Respondent onJune29and putin evidence by theUnion shows the company leaflet,with a cornertornoff,postedbelow the left-handpanel of the official noticeRapp recalls tearing off a corner in the process of moving thecompany poster but is not sure that lie putit in that position11Even if he were still an employee at that time,his entry was still unauthorized be-cause there was no work that Sunday,particularly at 11'30 p in20 If the coverage existed only (luring nonworking hours and while the plant was closedon Saturday and Sunday,it is unlikelythat any employees saw the condition except those,if any, who may have been in the plant earlyMondaywhen Gourley removed the coveringIt is pure speculation to say that any did21 In reaching this conclusion,I have carefully considered the testimony of the variouswitnesses,including Rapp,regarding the position of the company leaflet and other docu-ments on the bulletin board,and the Union's arguments and inferences from such testi-mony. I have also carefully observed the demeanor of these witnesses on the stand inreaching my conclusionIt is significant that Rapp was the Union'switness, and was notcalled as a hostile witness, or declared such by the Union,so far as the record discloses.His testimony,like that of certain company witnesses,was somewhat vague as to theminutiae of placement of specific papers on the board,other than the two in question, atspecific times,but I do not think this detracts from his straightforward story as to thetime and position of his placement of the official notice and company leaflet.The Union'sarguments plainly try to discredit his testimony and thereby raise an inverse inferencethat,since he was a company employee,he was the one who defaced the official notice.I think the Union is bound by his testimony to the contrary;and even if it were not, itstill appears to me that in all the circumstances the inference that Harris created the cov-erage for a prounion purpose is far more cogent than the opposite one urged by the Union. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The termination of Jack B. HarrisHarris worked as a truckdriver at Campostella in 1962.During the union cam-paign he attended five or more union meetings at Norfolk and Richmond, and in thelatter part of the campaign openly solicited for the Union among employees atCampostella.In late April or early May 1962, Harris had a talk with Vice President and Gen-eralManager Gourley at Campostella in which they discussed the advantages anddisadvantages of a union in the plant.At the outset, Harris asked Gourley how hecould get back his union card, saying he had signed it and later called the unionpeople but they refused to return it to him.Gourley said, he did not know butwould find out.Harris indicated that he was disgusted with the Union and satisfiedwith his employment with Respondent. In the discussion, Gourley asked Harriswhat the Union could offer him if it organized the plant.Harris argued that it couldoffer a lot, but Gourley disagreed.Harris asked what the disadvantages were, andGourley said that one was that the "boys would not clean the trucks." 22 This ap-peared to be an amicable discussion of theprosandconsof unionization, in whicheach asked the other questions and exchanged views on the subject. In these cir-cumstances I find no coercion in Gourley's query of Harris about his thoughts ofthe advantages of the Union, or his statement of one possible consequence ofunionization.23On Tuesday, June 5, 1962, Harris had a discussion in the dispatcher's office atCampostella with James Fernell, a Negro driver, and driver Robert Best, in thepresence of clerk Nicholas Facenda. In the discussion, Harris asked Best and Fernellif they had signed union cards.They said they had not.Harris said that if theUnion was in the plant and the men went on strike and he was on the picket line, andsomeone crossed the picket line or tried to get his job he would "kick some asses"and "kill them."Fernell replied, "Yeah, I'd like to see you out there on strike,I'd take the truck and run over you." Both Harris and Fernell were talking seriouslywhen they made the quoted remarks. Facenda took no part in the discussion, butpromptly reported the incident to Supervisor Havice.24On June 9, Harris was called from his work to the office of Supervisor Walter F.Bailey.Bailey told Harris be had received word that Harris had been makingthreats to fellow workers and they would have to let him go for that.Harris askedwhat he meant, saying he had not threatened anyone. Bailey said he had a signedstatement that Harris had threatened someone on the job and that "we can't havethis kind of thing."Harris asked who be had threatened, also when and where.Bailey said he could not tell him and would say no more about it.Harris complainedthat this was a poor reason for discharge of a man who had worked there 3 yearswithout absence or other blemish on his record. Bailey handed Harris his final pay-checks.As Harris got up to leave, he said, "You can let me go if you want to,but the Union will get in here anyway."He also asked Bailey if he could get arecommendation from Respondent when he sought another job.Bailey said hewould not give it to him and refused to state any reason 25The issue is whether Harris was discharged for threatening another worker, orfor his union membership and activity with his alleged threat as a mere pretext.Bailey testified that he got a report of the incident the same day it occurred fromHavice.He at once interviewed Fernell, Best, and Facenda for their version ofthe discussion, and got the following report: As the three drivers checked in, Harrisstarted a discussion about the Union and argued for it.Fernell said that the em-ployees had noticed that Harris' mother-in-law's house was up for sale, and statedthat if the Union got into the plant, Harris' home would be the next up for sale.Harris replied, "I don't care if I do lose my job, if I am walking a picket line andone of you try to cross it, I'm going to get (or kick) somebody's ass."The threeemployees indicated to Bailey that these remarks were made seriously, not as a joke,and he inferred that they considered Harris' remark as a threat.Bailey then con-22 These facts are based on credited testimony of Gourley and Harris.211 find no violation of the Act in Gourley's remark to a group of employees includingHarris on June 8, 1962, that if the Union came into the plant he would sell his "part" ofthe CompanyHarris is not sure of the exact words Gourley used, and there Is noexplanation of the word "part." In any event, the remark appears to be only a statementof personal preference and contains no direct or implied threat or promise which can becalled coercive24These facts are based on credited testimony of Harris, as corroborated in large partby that of Facenda. Fernell and Best did not testify.25 These findings are based on credited testimony of Harris and Bailey. SOUTHERN MATERIALS COMPANY, INC., OF NORFOLK39suited with Gourley about the incident and recommended discharge of Harris be-cause Respondent could not tolerate threats by an employee to fellow employees inconnection with discussion of the Union, since Respondent was not permitted tomake such threats during the campaign, and Bailey felt the "Union should workunder the same rules," and that Harris' threat had come "from the other direction."Gourley testified that he approved the recommendation for the same reasons, with-out making any independent investigation of his own but relying on the reportsBailey got.It is well settled, of course, that an employer may discharge an employee for goodreason, bad reason, or none at all, even if the employee is a union adherent or en-gaged at the time in protected union activity, provided the discharge was in factmotivated by reasons other than the union activity. In Harris' case, it is clearfrom Gourley's early discussion with him that Gourley probably got the impressionthatHarris was antiunion.However, it is also clear from Bailey's version ofFacenda's report that he then knew Harris was prounion, while Best and Fernellwere antiunion. In view of this knowledge and Respondent's general union animusand other unfair labor practices during the campaign, the circumstances and allegedreason for the discharge require close scrutiny, which reveals certain other circum-stances that weaken the defense.While Bailey claims he was entitled to discharge Harris for a threat coming fromthe union side, as a matter of evenhanded justice, since Respondent was prohibitedfrom making threats to employees, he admits that he made no attempt to interviewHarris and get his version of the story, and that he got no report from Facendaor the other drivers about Fernell's full remarks to Harris, particularly his threat torun over him with the truck. It is obvious that if he had given Harris any chanceto tell his version, all of Fernell's remarks would have come out, so that he wouldhave had a chance to compare and choose between thetwothreats and decide ifone orbothmen should be discharged 26Fernell was not discharged or disciplinedin any other way. Bailey's failure to get the full story, give Harris a hearing onit,or even discuss it with him when he vigorously denied the charge, is a potentindication that he was not interested in the actions, however serious, of the twoantiunion drivers, but only in any derelictions of Harris which would support a dis-charge.Further, while Bailey now says that a threat to "kick someone'sass" isan indication of violence and ground for discharge, he admits that he has usedthat expression himself, and even engaged in that practice in horseplay with others.Since Facenda apparently reported only the threat to "kick someone's ass," not thethreat to kill, it would seem that Bailey's own worldly experience with that expressionand such horseplay might have suggested that Harris may have made it in jest orduring the rough banter of workingmen,27 especially where Harris manifested asurprised ignorance of the matter by his vigorous denial of any threats and requestsfor details.The fact that Bailey took a predetermined, closed attitude on the serious-ness of the threat, as reported to him, is a strong indication that he was already dis-posed to terminate Harris on whatever pretext.The same conclusion is compelledby his failure to investigate or do anything about Fernell's more serious threat toimpose bodily harm with a truck.These conclusions are strengthened by theirconsistency with Respondent's demonstrated antiunion attitude and earlier threatsof discharge to employees for union activity as found above.After careful consideration of all the circumstances and arguments pro and con,I conclude that Respondent has not sustained the burden of going forward withcogent proof of a discharge for cause sufficient to rebut the proof adduced by GeneralCounsel in support of a discriminatory discharge, and that General Counsel has sus-tained the ultimate burden of providing by a preponderance of all the credible andpertinent evidence that Respondent discharged Jack B. Harris on June 9, 1962,because of his union activity, thereby discouraging membership in a labor organiza-tion in violation of Section 8 (a) (3) of the Act.ze Respondent well knew, as Gourley admitted, that the Union was a verylive issueamong the employees, with many arguing pro and others against it, and Bailey knew fromFacenda's report that the Harris-Fernell argument had been that type of discussion.'The record shows that once in May mechanic Thomas Raiford, who was antiunion,had told some friends in an argument about the Union that they should have their"asses kicked" if they went into a union after working for a company as good as Respond-ent.While there is no proof that management heard about this talk, it is inferable fromit that the expression "get your ass kicked" or variations of it were not uncommon inemployees' conversationsin Respondent's plants 40DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The termination of William H. SawyerWilliam H. Sawyer was a crane operator of over 20 years' service with Respondentup to the time he quit his job on July 3, 1962.During the last 12 years of hisservice he worked at the Dock Street yard in Richmond, Virginia.During theunion campaign, he openly attended several union meetings, including one a shorttime before the election at which he was photographed with other employees; thephoto was printed in a union propaganda leaflet openly distributed at the plant andelsewhere on the day of the election and a few days before.In the latter part of May 1962, Vice President Wingo learned "by the grapevine"that Sawyer was "stirring up a little trouble" among the employees, by meetingwith employees and talking against Respondent, so he made a special trip to DockStreet about June 1 to talk to him and find out what was bothering him.Wingoexplained to him the Company'santiunionattitude,with arguments and his ownpersonal views on the same lineSawyer told him that if Respondent had given themen a 25-cent raise, "we would not have all this trouble."Wingo said that Re-spondent wanted to "keep things the way they are," mentioned Sawyer's long servicewith the Company, and requested Sawyer's "personal support," suggesting that hetalk to the employees and persuade them to vote against the Union. Sawyer repliedthe employees were all of age, and knew what they wanted without his talking tothem, that he had not talked to anyone about the union matter yet, but was "onthe fence," and would have to talk to his wife about it and "we will just let it goat that."Three or four days later, Wingo approached Sawyer and told him hewould make arrangements with Thomas R. Costin, superintendent of all theRichmond area plants, to give Sawyer Saturday afternoon off with pay.Sawyer ex-pressed his appreciation.About a week later, Wingo again talked to Sawyer privatelyand told him angrily, "You have cal'ad tricks on the men, messing around with oneof theunions;those damn union people have got them all upset." Sawyer force-fully denied that he had talked to any workers about the Union, but admitted hehad been going to union meetings,insistingthat it was a "free country," and he hada right to do S0.28On Friday, June 15, 1962, Wingo learned from Superintendent Costin that a craneoperator at the Lynchburg plant had been fired and another operator was neededthere at once. In discussing the matter, Costin recommended to Wingo that Sawyerbe chosen and Wingo approved it.Costin at once called Sawyer to his office, saidhe had learned the crane operator at Lynchburg had been fired, the Company was"in a bind there" and neededa manquickly, and told Sawyer he was sending himtowork there 29Sawyer commented that Costin should have given him someadvance notice but that he did not mind going up there for a few days to help outRespondent until it got another operator.Costin replied, "No, this is permanent."Sawyer again protested that he should have been given 2 weeks' notice to considerthe move and discuss it with the Company.He asked if his work at Richmond wassatisfactory and Costin said that he had no complaint about his work. Sawyerthen asked if he had to go and Costin answered, "You have to go or quit." Sawyersaid that it was a hard decision to make, that he did not want to go, as he ownedhis home in Richmond, it was almost paid for, and he needed time to think it over.Costin told him to do so. Sawyer returned to work for a few hours, during whichhe talked to his wife about it on the telephone. She left the decision to himSawyerthen went back to Costin and asked if he had to go or if the decision could bechangedCostin said he could do nothing about it, but that Sawyer could talk toWingo, as the latter had made the decision and only he could change itSawyerat once sought out Wingo, told him of the transfer, said he should have been given2 weeks' notice of it, and asked if the move had to be permanent, stating that it"put a strain" on him, as he owned his home in Richmond, and his wife was ill,subject to fainting spells, and his doctor had told Sawyer he should not leave her.Wingo replied "That is not my worry, that is your worry, I can't do anything aboutit," that the transfer had to be permanent, as Costin had made the decision, and hecould not go over his head. Sawyer asked if the transfer was because of his work'OThe above findings are based on credited testimony of Sawyer, as corroborated inlarge part by admissions of WingoTestimony of the latter in conflict therewith, especiallyhis denials of the last talk with Sawyer, are not credited, in part because it is clear fromadmissionsof Gourley and Wingo that Respondent kept close tabs on the views of em-plovees during the campaign, by receipt of constant reports from supervisors.2BThe Lynchburg plant is about 100milesfrom Richmond SOUTHERN MATERIALS COMPANY, INC., OF NORFOLK41and Wingo said no, his work was satisfactory. Sawyer finally said he would go toLynchburg and try out the job.30Sawyer went to Lynchburg on Monday, June 18, 1962, with Respondent payinghis transportation.He worked there 3 weeks until July 4, during which timeRespondent paid his hotel bill and board there.31At Lynchburg, Sawyer operateda crane shovel as at Richmond.His workweek was 4 hours shorter, as he was notrequired to work after 1 p.m. on Saturdays.When not running his crane,32 Sawyerwas required by his foreman, Martin Hudgins, like other employees, to do oddjobs such as cutting weeds with a hand sickle. Shortly after he began work there,Hudgins asked Sawyer, "Have you got Seaman cards and everything?" to whichSawyer replied, "I don't see how I am going to have time to do that, running thiscrane."On or about Thursday of his second week there, Sawyer went to the truckshop for a drink of water and idled there about an hour, waiting for railway carswhich he could unload.For most of the period he stood in the doorway watchingdrivers work on their trucks.Hudgins saw him there and called to him to stoptalking to the drivers.Sawyer protested that he had not talked to them, that hewas minding his own business, that Hudgins had stood in the office door for an hourwatching him, and that he had not come to Lynchburg to have trouble, but force-fully warned Hudgins to "get off my back, or I am coming in that office and we willhave it out " The next day, Friday, June 29, Hudgins put Sawyer to work cuttingweeds for about 4 hours in the hot sun, along with another worker.That nightSawyer drove home to Richmond, talked to his wife, and decided to quit Lynchburg,rather than risk having trouble with the officials there, as he feared he might strikeone of them in anger.His wife agreed with him.On Sunday, July 1, SawyercalledWingo on the telephone and said he was quitting but that he would, workMonday and Tuesday so as not to leave the Company "in a strain."Wingo askedhim if he had talked to Costin. Sawyer said he tried to reach Costin but could not.Wingo asked if he had contacted Manager Utley or Foreman Hudgins at Lynchburg,and Sawyer said he had not.Wingo said he appreciated Sawyer's staying for 2 moredays and was sorry to hear he was leaving, but if that was the way he felt about it,that was his decision.Sawyer worked July 2 and 3, came home for the 4th, andnever actually returned to work for Respondent. Sometime later he called Emersonabout returning to work but when Emerson said he would have to talk to Wingo andPresident Hofheimer about it, Sawyer told him to forget it "if you have to go throughall that " 33The following circumstances in the record showa prima faciecase of discriminatorydischarge: (1)Wingo's knowledge as early as May that Sawyer was actively talkingfor the Union, (2) his immediate but vain attempt to convert Sawyer into an activeproponent of the company antiunion position, both by earnest discussion with a manwith whom he had long been on a first-name basis, and by offering him the un-solicited benefit of a Saturday afternoon off with pay, and then angrily reproachinghim for having talked for the Union among the men, which Sawyer hotly denied,(3) the abrupt transfer of Sawyer to a plant 100 miles from his home and sickwife on a "take-it-or-leave-it" basis, and (4) Hudgin's immediate query of Sawyer atthe new location if he had union cards, followed shortly by Hudgin's prolongedobservation of Sawyer while temporarily off duty waiting for work, and unwarrantedorder to him against talking with other employees, which provoked an argument,and Sawyer's final quitting a few days later.Respondent's defense is that Sawyer quit his new job voluntarily for reasons notstated by him, but inferentially because the Union lost the election.Sawyer testifiedthat he quit because of the "pressure" put on him at Lynchburg, mentioning that hewould have to sell his home, the warning by Hudgins and the ensuing argument, theassignment to the unpleasant job of grasscutting the next day, and his fear that hemight get into a serious and possibly physical argument with the officials there. Idiscount the grasscutting chore on a hot day as "pressure," because that was an oc-30These facts are based on credited testimony of Sawyer, as corroborated in large partby admissions of Costin and Wingo.Testimony of the latter two at variance therewithis not credited31 Sawyer came home weekends at his own expense to visit and take care of his wife.32At Richr-'nd, Sawyer had operated a crane 10 hours a day, 6 days a week, in peakperiods, but at Lynchburg he handled the crane an average of only 5 hours a day3'These findings are based on credited testimony of SawyerHudgins did not testifyin the case 42DECISIONS OF NATIONALLABOR RELATIONS BOARDcasional partof the job ofallmenat Lynchburgwhen not otherwise occupied 34However,it is clearthat fromHudgin'squery about the unioncards 35that he hadbeenforewarned that Sawyerwas a unionadherent and must be watched. It is areasonable inferencethat this prompted his watching of Sawyer and admonitionagainst talking to other employees.Sawyeradmitshe is hot-tempered, so thisprovokedan argumentwith Hudgins, which upset Sawyer.As there is no proofthat Sawyer had had any arguments with management at Richmond over the Union,aside from his last two talks with Wingo found above, it is inferable that the promptadmonitionagainst talking shortly after he arrived at Lynchburg, which provoked anargument, was a form of "pressure" of the type reasonably calculated to make the jobunpleasant and induce the idea ofquitting.However, I am constrained to concludefrom the sequence of events and other testimony of Wingo and Costin that Respond-ent put deliberate and unpleasant personal and economic pressure on Sawyer atthe outset in the way it announced and made his transfer.Although the need fora manat Lynchburg arose suddently, Wingo and Costin immediately chose Sawyerfor the job without considering other available employees, or Sawyer's own personalproblems.Credible testimony of Sawyer and Costin shows that Respondent hadtwo other crane operators at Richmond of 8 or 10 years' service, respectively, oneof whom, Joseph Watkins, had worked at Lynchburg several times in the past, butthere is no proof that Costin or Wingo considered either of them for the job at all.On the contrary, Wingo admits that, in recommending Sawyer, Costin told Wingoonly of various things that Sawyer couldnotdo (which neither official specified intestimony).Since both men assured Sawyer his work at Richmond was satisfactory,it is inferable that the unstated "limitations" of Sawyer werenonexistentand broughtup at the hearing as afterthoughts and convenient pretexts.36Also, Wingo and Costinwell knew that the sudden permanent transfer would be a hard blow to Sawyer, asthey admit they knew about his home and sick wife, which facts he stated when heprotestedagainstthe suddenness of the decision.Costin tried to evade any explana-tion by referring Sawyer to Wingo as the final arbiter; the latter, in turn, tried to"pass the buck" back to Costin.37Although Wingo at first appeared indifferent toSawyer's protestations of the hardship of the move,it isnoteworthy that in the samebreath he tried to soften the blow, as he admits, by trying to persuade Sawyer thathe would have good people to work with and less onerous work at Lynchburg.35It is also significant that, in the face of Sawyer's vigorous protest, Wingo made nooffer to his longtime acquaintance to bring him back if he found he did not like theLynchburgjob,39 nordid he try at the last to find out why Sawyer was quitting, orto allay any fears he might have about future trouble on the job, by talking toSawyer's superiors at Lynchburg, or otherwise.Such callous indifference to the lossof a competent and presumably valuable longtime employee cannot be explainedother than by the strong inference arising from the circumstances cited above thatRespondentchose him for sudden transfer because (1) it was displeased with hisprounion activities and refusal to spread the Company's antiunion arguments, andwanted to get him out of the Richmondarea intoa facility with feweremployees 40where he could more easily be watched and hisunion activitiescurtailed,and(2) from Wingo's knowledge of his personal situation, it had goodreason tobelieveu As Lynchburg is almost due west of Richmond, it is inferable that if Sawyer with-stoodJuly heat in Richmond for 12 years or more, he would not be bothered by it inLynchburg.31This was in itself illegal interrogation in violation of the Act, in the light of Wingo'sprevious remarks to Sawyer and Respondent's other unfair labor practices81Costin says that one reason he chose Sawyer was because he had become accustomedtoworking shorter hours at Richmond (which was the result of some negotiations ofSawyer and others with management the year before), and had indicated earlier that hewanted to continue the shorter hoursHowever, I discredit this as a bona fide reasonfor the choice, for -Costin does not say he mentioned this as an inducement to Sawyerwhen the latter protested so vigorously against the transfer.Nor does it appear thatWingo mentioned shorter hours to him.111 do not credit Wingo's feeble excuse that he had no power to stop the transfer oroffer to transfer Sawyer back if he wanted to return to Richmond after a trial, since it isclear from the way the decision was made that Wingo, the superior officer, had the finalsay on Costin's recommendation.38Utley's testimony indicates that be also took pains to assure Sawyer, on arrival, thathe would like Lynchburg, inviting him to fraternalmeetings, etc39I do not credit his self-serving statement that Sawyer could have had his old jobback if he had asked for it, for the "take-it-or-quit" ultimatum of both officials made itclear to Sawyer that such a request would have beenuseless.40Lynchburg had only aboutsix or eight employees. SOUTHERN MATERIALS COMPANY, INC., OF NORFOLK43Sawyer would protest, as he did, against the transfer and, if it were made permanent,might quit, and Respondent would thus be rid of an influential proumon employee.In all the circumstances, I must conclude that General Counsel has sustained theultimate burden of proving by the requisite preponderance of credible evidence thatRespondent transferred Sawyer on June 15, 1962, and constructively discharged himon July 3, 1962, because of his union activities, and thereby discouraged member-ship in a labor organization in violation of Section 8(a)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities set forth in section III, above, occurring in connection withRespondent's operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative actionwhich will effectuate the policies of the Act.Having found that Respondent has unlawfully discriminated in regard to the hire,terms, and tenure of employment of William H. Sawyer, I shall recommend thatRespondent offer to him immediate and full reinstatement to his former or a sub-stantially equivalent position at Richmond, Virginia, without prejudice to his seniorityand other rights and privileges, and make him whole for any loss of pay he mayhave suffered as a result of the discrimination against him by payment to him of asum of money equal to that which he would have earned as wages from the date ofsuch discrimination to the date of a proper offer of reinstatement, less his net earn-ings during such period, the backpay to be computed in the manner prescribed bythe Board in FW. Woolworth Company,90 NLRB 289. Interest at the rate of6 percent per annum shall be added to the backpay due, computed in the mannerset forth inIsis Plumbing & Heating Co.,138 NLRB 716. I will also recommendthat Respondent preserve and, upon request, make available to the Board or its agents,all pertinent records which may be necessary to analyze and compute the backpay due.Having found that Respondent discriminated in like manner against Jack B. Harris,Iwould normally recommend the same backpay and reinstatement remedy as inSawyer's case.However, having found strong evidence indicating the probabilitythatHarris, after his discharge, entered Respondent's premises on June 24, 1962,secretly in order to manufacture evidence of coverage of an official election noticeto aid the Union in any attempt to upset the results of the coming election, if adverse,I feel that it would be against public policy and would not effectuate the purposes ofthe Act to order his reinstatement.However, I shall recommend that Respondentpay him backpay computed in the manner stated above, for the period from hisunlawful discharge until June 24, 1963.41In view of the nature and variety of unfair labor practices committed which in-dicate Respondent's fundamental disregard of the rights of employees protected bythe Act, I shall recommend a broad cease-and-desist order.Upon the basis of the foregoing findings of fact, and on the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The above-named Union is a labor organization within the meaning of Section2(5) of the Act.2.By discharging Jack B. Harris, and transferring William H. Sawyer and caus-ing him to quit his employment, and refusing to reinstate him, because of the unionactivities of each of these employees, thereby discouraging membership in labor or-ganizations,Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.3.By the above and other conduct found above, Respondent has interfered with,restrained, and coerced employees in the exercise of rights guaranteed by Section 7of the Act, and has thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.The above unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act5.Except as found above, Respondent has not engaged in conduct violative ofthe Act as alleged in the complaint.*'CfVirginia Electricd Power Company,44 NLRB 404, 438, 439;Threads,Incorpo-rated,132NLRB 451, 468;Offner Electronics, Inc,134 NLRB 1064, 1075-1077. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and the entirerecord in the case, I recommend that the Respondent, Southern Materials Company,Incorporated, of Norfolk, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union or in any other labor organizationsof its employees, by discharging, transferring, refusing to reinstate, or in any othermanner discriminating against them in regard to hire or tenure of employment, orany terms or conditions of employment.(b) Interrogating employees about their union activities and sentiments in a man-ner constituting interference, restraint, or coercion within the meaning of Section8 (a) (1) of the Act; promising them benefits or threatening them with discharge orother reprisals because they joined the above-named Union or engaged in otherconcerted activities, or to persuade them to refrain from union or other concertedactivities, or to vote against any labor organization in a Board-conducted election(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of any of the rights guaranteed to them by Section 7 of the Act,except to the extent that such right may be affected by an agreement requiringmmebership in a labor organization as a condition of employment as authorized inSection 8 (a) (3) of the Act2.Take the following affirmative action which is designed to effectuate the policiesof the Act:(a)Offer William H. Sawyer immediate and full reinstatement to his former ora substantially equivalent position at Richmond, Virginia, without prejudice to hisseniority or other rights and privileges previously enjoyed, and make him andJack B. Harris whole for any loss of pay they may have suffered by reason of thediscrimination against them, in the manner and to the extent set forth in the sectionhereof entitled "The Remedy."(b) Post at all of its offices, plants, facilities, and other places of business inthe State of Virginia, copies of the attached notice marked "Appendix." 42Copiesof said notice, to be furnished by the Regional Director for the Fifth Region, shall,after being duly signed by Respondent's representatives, be posted by Respondentimmediately on receipt thereof, and be maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where notices to its employeesare customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by any other material(c)Preserve and, upon request, make available to the Board or its agents. forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze andcompute the amount of backpay due and the right of reinstatement under the termsof this Recommended Order.(d)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Report, what steps Respondent has taken to comply herewith 43It is further recommended that the complaint be dismissed as to all allegationsother than those specifically found above to be unfair labor practicesIt is further recommended that the Board set aside the election of June 28, 1962,and direct a new election at an appropriate time.la In the event that this Recommended Order be adopted by the Board,the words "A De-cision and Order"shall be substitutedfor thewords"The Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals,the words"A Decree of the UnitedStates Court of Appeals,Enforcing an Order" shall be substituted for the words "ADecision and Order"In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read,"Notify the said Regional Director,In writing, within 10 daysfrom the date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in United Industrial Workers of NorthAmerica and Inland Boatmen's Union, both of the Seafarers International Union, S. SWARTZ45of North America, Atlantic, Gulf, Lakes, and Inland WatersDistrict,AFL-CIO,or any other labororganization of our employees,by discharging,transferring,refusing to reinstate,or inany other mannerdiscriminating against them inregard tohireor tenure of employmentor anyterms or conditions ofemployment.WE WILL NOTinterrogate our employees about their union activities or senti-ments in a manner constituting interference,restraint,or coercion within themeaningof the Act, promise thembenefits or threatenthem with discharge orother reprisals becausethey affiliated with the above-named Union or engagedin other concerted activities,or to persuadethemto refrain from unionor otherconcertedactivities,or to voteagainst any labor organization in a Board-conductedelection.WE WILL NOT in any othermanner interferewith,restrain,or coerce ouremployeesin the exerciseof any of therights guaranteedto them by Section 7of the Act,except tothe extent that such right may be affectedby an agreementrequiringmembership in a labor organizationas a conditionof employment, asauthorizedin Section 8 (a) (3) ofthe Act.WE WILL offerWilliam H.Sawyer immediate and full reinstatement to hisformeror substantially equivalent position at Richmond,Virginia,withoutprejudice to his seniority or other rightsand privilegespreviouslyenjoyed, andwe willmake wholeWilliam H. Sawyer and JackB.Harris forany loss ofpay sufferedas a result of our discrimination against them.All our employees have the right to form,join, or assist any labor organization,as well as the right not to do so.SOUTHERN MATERIALS COMPANY,INCORPORATED,OF NORFOLK,Employer.Dated-------------------By--------------------------------(Title]-----(RepresentativeNoTE.-We will notify any of the above-named employees presently serving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948,as amended,after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor, 707 North Calvert Street, Baltimore 2, Maryland, Telephone No. 752-8460,Extension 2100, if they have any question concerning this notice or compliance withits provisions.Sarah Swartz, Herman M.Weisman and M.James Weismand/b/a S. SwartzandLocal 169,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 4-CA-,0785.November 18, 1963DECISION AND ORDEROn August 19, 1963, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel and the Charging Party filed exceptionsto the Intermediate Report and supporting briefs, and the Respondentfiled a brief in support of the Intermediate Report.145 NLRB No. 6.